Exhibit 10.10

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED AND MAY NOT BE OFFERED OR SOLD UNLESS REGISTERED UNDER THAT ACT OR AN
EXEMPTION FROM REGISTRATION UNDER THAT ACT IS AVAILABLE.

 

PROMISSORY NOTE

 

$ 35,000.00

Boca Raton, Florida

September 28, 2017

FOR VALUE RECEIVED, the undersigned, Cleartronic, Inc., a Florida corporation
(the “Obligor”), promises to pay to the order of Richard J. Martin (said party
and any subsequent holders hereinafter being collectively called the “Holder”)
at 8000 North Federal Highway, Suite 100, Boca Raton, Florida (or at such other
place in the Palm Beach County, Florida as the Holder may designate) the sum of
$ 35,000.00 (the “Principal Amount”).

 

The Principal Amount and any then accrued and unpaid interest shall be due (the
“Due Date”) on December 31, 2018.

 

This Promissory Note shall bear interest at the rate of 8 % per annum on the
unpaid Principal Amount and such interest shall be payable on December 31, 2018.

 

This Promissory Note may be prepaid without penalty at any time.

 

1. Default.  The happening of any of the following events shall constitute a
default hereunder:

 

(a) Failure of Obligor to pay in full the Principal Amount when it becomes due’




(b) Fifteen days after the Holder correctly gives notice to the Obligor to the
effect that  any interest payment required to be made under this Promissory Note
has not been paid in full and such payment is not thereafter made within such
fifteen day period.




(c) The Obligor becomes bankrupt, insolvent or if any bankruptcy (voluntary or
involuntary) or insolvency proceedings (as said terms “insolvent” and
“insolvency proceedings” are defined in the Uniform Commercial Code of Florida)
are instituted or made by or against Obligor, or if application is made for the
appointment for a receiver for the Obligor or for any of the assets of any
Obligor, or an assignment is made for the benefit of the Obligor’s creditors.

 

-1-

 



Upon the happening of any event of default as defined herein, the Holder, at
his, her or its option, may declare the entire unpaid Principal Amount to be
immediately due and payable without notice or demand.  In the event of default,
the then unpaid Principal Amount shall bear interest from the time of such
default at the maximum legal rate permissible.

 

In addition to payment of the Principal Amount, if there is a default in this
Promissory Note, the Holder shall be entitled to recover from the Obligor all
the Holder’s costs of collection, including the Holder’s attorneys’ fees,
paralegals’ fees and legal assistants’ fees (whether incurred in connection with
any judicial, bankruptcy, reorganization, administrative, appeals or other
proceedings and whether such fees or expenses arise before proceedings are
commenced or after entry of any judgment), and all other costs or expenses
incurred in connection therewith.

 

2. Waiver.  With respect to the payment hereof, the Obligor waives the
following:

 

- All rights of exemption of property from levy or sale under execution or the
process for the collection of debts under the Constitution or laws of the United
States or of any state thereof;

 

- Demand, presentment, protest, notice of dishonor, suit against any party, and
all other requirements necessary to charge or hold any Obligor liable hereunder;
and

 

- All statutory provisions and requirements for the benefit of Obligor now or
hereafter in force (to the extent that same may be waived).

 

3. Fees and Costs.  The Obligor agrees to pay all filing fees and taxes, and all
costs of collection or securing or attempting to collect or secure the payment
thereof, including attorneys’ fees, whether or not involving litigation and/or
appellate proceedings.

 

4. Remedies.  The Holder shall not by any act, delay, omission or otherwise be
deemed to have waived any of its rights or remedies, and no waiver of any kind
shall be valid, unless in writing and signed by the Holder.  All rights and
remedies of the Holder shall be cumulative.  Furthermore, the Holder shall be
entitled to all the rights of a holder in due course of a negotiable instrument.

 

5. Governing Law.  This Promissory Note shall be governed by and construed in
accordance with the laws of Florida.

 

6. Enforceability.  Any provision of this Promissory Note that may be
unenforceable or invalid under any law shall be ineffective to the extent of
such unenforceability or invalidity without affecting the enforceability or
validity of any other provision hereof.

 

-2-

 



7. Notice.  Any notice required to be given to any person shall be deemed
sufficient if mailed, postage prepaid, to such person’s address as set forth in
this Promissory Note.

 

8. Successors and Assigns. The provisions of this Promissory Note are binding on
the assigns and successors of Obligor and shall inure to the benefit of the
Holder and the Holder’s successors and assigns.  This Promissory Note is
executed under the seal of the Obligor.

 

9. Collection.  If this Promissory Note is not paid upon demand or according to
the tenor hereof and strictly as above provided, it may be placed in the hands
of an attorney at law for collection.  In such event, each party liable for
payment thereof, as obligor, maker, endorser, guarantor or otherwise, hereby
agrees to pay the holder hereof, in addition to the sums above stated, a
reasonable attorneys’ fee, whether or not suit be initiated, which fee shall
include attorneys’ fees at the trial level and on appeal, together with all
costs incurred.  

 

Notwithstanding anything to the contrary, in no event, whether by reason of
advancement of the proceeds hereof, acceleration of maturity of the unpaid
balance hereof, or otherwise, shall the amount taken, reserved or paid, charged
or agreed to be paid, for the use, forbearance or detention of money advanced
pursuant hereto or pursuant to any other document executed in connection
herewith, exceed the maximum rate allowed by Florida law.  If, for any
circumstances whatsoever, fulfillment of any obligation hereunder shall cause
the effective rate of interest to exceed the maximum lawful rate allowed under
Florida law, then, ipso facto, the obligation shall be reduced to the limit of
such validity, and any amounts received by the Holder as interest that would
exceed the maximum lawful rate allowed under Florida law shall be applied to the
reduction of the unpaid principal balance and not the payment of interest.  If
such excessive interest exceeds the unpaid principal balance, the excess shall
be refunded.  In determining whether or not the interest paid or payable
hereunder exceeds the maximum lawful rate, the Holder may utilize any law, rule
or regulation in effect from time to time and available to the Holder.  This
provision shall control every other provision of all agreements between the
undersigned and Holder.

 

THE PROPER DOCUMENTARY STAMP TAX, IF REQUIRED, HAS BEEN PAID ON THIS PROMISSORY
NOTE BY OBLIGOR.

 

Cleartronic, Inc.




By: /s/ Larry M. Reid, President & CFO

 

-3-